DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-28 are pending in the instant application. Claims 14-16, 21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 10-13, 17-20, 22, and 26-28 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on June 8, 2021 and January 8, 2021 have been considered and signed copies of form 1449 are enclosed herewith.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
	Applicant’s election without traverse of Group III, claims 10-18 and 20-25 (now claims 10-28), and the species (2S,5’R)-7-chloro-3’,4-dimethoxy-5’-methyl-6-(5-methyl-1,3,4-oxadiazol-2-yl)spiro[benzofuran-2,4’-cyclohex-2-ene]-1’,3-dione in the response 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitations “major depressive disorders,” “persistent depressive disorders” and “substance related disorders,” and the claim also recites “treatment resistant depression and postpartum depression,” “dysthymic disorder” and “alcohol addiction and drug addiction” which are narrower statements of the ranges/limitations. The same reasoning is applied to the recitations in claims 27 and 28. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 21-25 recite the limitation “The method according to claim 20 for the prevention and/or treatment of a central inflammatory disease” and claim 10 from which claim 20 depends is drawn to an “A method for treating a central inflammatory disease in a subject in need thereof.” Therefore, there is insufficient antecedent basis for this limitation in the claims. 
This rejection can be overcome, for example, by deleting the word “prevention” from the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13, 17-20, 22, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,570,109.

US 10,570,109 discloses the compound (2S,5’R)-7-chloro-3’,4-dimethoxy-5’-methyl-6-(5-methyl-1,3,4-oxadiazol-2-yl)spiro[benzofuran-2,4’-cyclohex-2-ene]-1’,3-dione (e.g. Example 5 on column 25 and claim 8) and a method of treating an inflammatory disease in a subject in need thereof, such as multiple sclerosis (e.g. see claims 10 and 11). Therefore, the method for treating a central inflammatory disease in a subject thereof of the instant claims is anticipated by the reference. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 3 of U.S. Patent No. 10,975,052. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
U.S. Patent No. 10,975,052 claims a method of treating an inflammatory disease in a subject in need thereof, comprising administering to the subject an effective amount of the compound (2S,5’R)-7-chloro-3’,4-dimethoxy-5’-methyl-6-(5-methyl-1,3,4-oxadiazol-2-yl)spiro[benzofuran-2,4’-cyclohex-2-ene]-1’,3-dione. Since a central inflammatory disease would fit within the scope of an inflammatory disease, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims with a reasonable expectation of success. The motivation would have been to find additional pharmaceutical uses for the compound. Thus, a prima facie case of obviousness has been established. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 6 of U.S. Patent No. 10,654,821. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
U.S. Patent No. 10,654,821 claims a method of treating an inflammatory disease in a subject in need thereof, comprising administering to the subject an effective amount of a compound or a pharmacologically acceptable salt thereof selected from a list of prima facie case of obviousness has been established. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 8 and 14 of U.S. Patent No. 10,570,109. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
U.S. Patent No. 10,570,109 claims a method of treating an inflammatory disease in a subject in need thereof, comprising administering to the subject an effective amount of a compound or a pharmacologically acceptable salt thereof and the reference also claims a list of compounds including the compound (2S,5’R)-7-chloro-3’,4-dimethoxy-5’-methyl-6-(5-methyl-1,3,4-oxadiazol-2-yl)spiro[benzofuran-2,4’-cyclohex-2-ene]-1’,3-dione (see claim 8). Since a central inflammatory disease would fit within the scope of an inflammatory disease and the elected compound fits within the scope of the compounds listed in the claim (and within the scope of the general formula (1) disclosed in claim 1), it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626